DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.  Applicant argues that Ikeda fails to disclose recording action data representing the action of the character controlled in response to the input; and distributing the movie data captured by controlling the camera while playing the action of the character based on the action data.  The examiner does not find this argument to be persuasive.  As stated in paragraph 0018 of Ikeda, the game replay displaying method includes controlling game progress in accordance with motion input information inputted in response to an operation of the player, the motion input information being used to operate a player character in a virtual three-dimensional space.  The motion input information is the recorded action data.  Continuing in paragraph 0019, Ikeda states  in response to the replay display request of the player and performs perspective transformation of the virtual three-dimensional space from a virtual camera onto a virtual screen to generate a two-dimensional image based on the character status, the motion input information, the initial value, and virtual camera control information on control of a position, a focus, or an inclination of the virtual camera; and a display controlling code segment that, when executed, controls the two-dimensional image in order that the replay display is performed on the display device.  The virtual camera control is able to change during the replay and new recorded replay with the different camera position and same player actions are stored.  Figure 8 of Ikeda shows, the replay being replayed, the replay is the player’s actions that were recorded, along with the ability to reposition the camera.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 2021/0213357 A1 hereinafter Morishita) in view of Nakashima (US 2019/0333261 A1 hereinafter Nakashima) and in view of Ikeda (US 2010/0160040 A1 hereinafter Ikeda).

In regards to claim 1, Morishita discloses a method for distributing video, the method comprising: 
placing a character in a virtual space (see figure 1 and paragraph 0030, a player character object P is located in a virtual game space 10); 
detecting an input of a user (see figure 6 and paragraph 0069, instructions from the player user such as movements of the character object P); 
controlling an action of the character in response to the input (see paragraph 0071, game information is received that updates the object information table on the basis of the player character); 
controlling a virtual camera placed in the virtual space in response to the input (see figure 9, updated the coordinate position and updated angle of view of the operator camera (virtual camera); and 
distributing movie data shot by the camera (see paragraph 0032, the virtual image for a third party is captured and distributed).
However, Morishita fails to disclose detecting an input of a user from at least one of a head mounted display and a controller which the user mounted.
Nakashima teaches detecting an input of a user from at least one of a head mounted display and a controller which the user mounted (see figures 1 and figure 8A, HMD 120 and controller 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morishita and include receiving inputs from a HMD and controller as taught by Nakashima, thereby using known techniques to yield predictable results.
However, the combination of Morishita and Nakashima fails to disclose recording action data representing the action of the character controlled in response to the input; and distributing the movie data captured by controlling the camera while playing the action of the character based on the action data.
Ikeda teaches recording action data representing the action of the character controlled in response to the input (see paragraph 0019 and figure 9, a recorded game recording (character controlled in response to input) is replayed, therefore the action data is recorded); and 
distributing the movie data captured by controlling the camera while playing the action of the character based on the action data (see paragraph 0019 and figure 9, a recorded game recording (character controlled in response to input) is replayed and a virtual camera 41c is moved by user inputs and a new game recording is created).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morishita and Nakashima and include replaying recorded inputs that control an avatar and record new virtual camera movements as taught by Ikeda, thereby using known techniques to yield predictable results.

In regards to claim 2, as recited in claim 1, the combination of Morishita and Nakashima further discloses the method further comprising at least once a day (this not hold patentable weight, the method is dependent upon input of a user, therefore would be dependent upon when the user wants distribute a video), placing the character, detecting the input, controlling the action of the character in response to the input, controlling the camera in response to the input, and distributing the movie data (see the rejection of claim 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628